     Case 2:20-cv-01439-TLN-KJN Document 35 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    IMMANUEL C. PRICE,                                No. 2:20-cv-01439-TLN-KJN
12                        Plaintiff,
13           v.                                         ORDER
14    Z. IQBAL, et al.,
15                        Defendants.
16

17          Plaintiff Immanuel C. Price (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 12, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 31.) Defendants

23   and Plaintiff each filed objections to the findings and recommendations (ECF Nos. 32, 34), which

24   have been considered by the Court.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

26   Court has conducted a de novo review of this case. See McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

28   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). Having reviewed the file under the
                                                       1
     Case 2:20-cv-01439-TLN-KJN Document 35 Filed 08/31/21 Page 2 of 2


 1   applicable legal standards, the Court finds the Findings and Recommendations to be supported by

 2   the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed July 12, 2021 (ECF No. 31), are ADOPTED

 5   IN FULL;

 6          2. Defendants’ Motion to Revoke Plaintiff’s In Forma Pauperis Status (ECF No. 25) is

 7   DENIED; and

 8          3. Defendants Rueter, Iqbal and Gates are directed to file a response to the Complaint

 9   within twenty-one days from the date of service of this Order.

10          IT IS SO ORDERED.

11   Dated: August 30, 2021

12

13

14
                                                 Troy L. Nunley
15                                               United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
